In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00429-CR

WILLIAM BRUCE GLEASON, Appellant            §   On Appeal from the 271st District
                                                Court

                                            §   of Jack County (4815)

V.                                          §   September 9, 2021

                                            §   Memorandum Opinion by Justice
                                                Dauphinot

THE STATE OF TEXAS                          §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was a clerical error in the trial court’s judgment. The judgment is modified to reflect

that the trial court judge, not a jury, heard the case and returned the guilty verdict. It

is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Lee Ann Dauphinot
                                          Justice Lee Ann Dauphinot